                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  BRENNAN M. GILMORE,

                           Plaintiff,

                v.


  ALEXANDER (“ALEX”) E. JONES;                           No. 3:18-cv-00017-NKM-JCH
  INFOWARS, LLC, a Texas Limited Liability
  Company; FREE SPEECH SYSTEMS, LLC, a
  Texas Limited Liability Company; LEE
  STRANAHAN; LEE ANN MCADOO A/K/A
  LEE ANN FLEISSNER; SCOTT CREIGHTON;
  JAMES (“JIM”) HOFT; DERRICK WILBURN;
  MICHELE HICKFORD; and WORDS-N-IDEAS,
  LLC,

                           Defendants.


          MOTION FOR PRO HAC VICE ADMISSION OF ASHWIN P. PHATAK

         I, Andrew Mendrala, hereby move pursuant to Local General Rule 6(d) for the pro hac vice

  admission of Ashwin P. Phatak to the bar of this Court to act as co-counsel for the plaintiff,

  Brennan M. Gilmore, in this action. In support of this motion, plaintiff submits the attached

  Declaration of Ashwin P. Phatak to show that Mr. Phatak meets the requirements of Local General

  Rule 6(d).

                                                     Respectfully submitted,

                                                     /s/ Andrew Mendrala
                                                     Andrew Mendrala, VA State Bar #82424
                                                     COHEN MILSTEIN SELLERS & TOLL PLLC
                                                     1100 New York Avenue, N.W.
                                                     Fifth Floor
                                                     Washington, D.C. 20005
                                                     (202) 408-4600
                                                     amendrala@cohenmilstein.com
                                                     Counsel for Plaintiff Brennan Gilmore
  Dated: August 16, 2019


                                      1
Case 3:18-cv-00017-NKM-JCH Document 153 Filed 08/16/19 Page 1 of 5 Pageid#: 2381
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division


  BRENNAN M. GILMORE,

                            Plaintiff,
                 v.


  ALEXANDER (“ALEX”) E. JONES;                             No. 3:18-cv-00017-NKM-JCH
  INFOWARS, LLC, a Texas Limited Liability
  Company; FREE SPEECH SYSTEMS, LLC, a
  Texas Limited Liability Company; LEE
  STRANAHAN; LEE ANN MCADOO A/K/A
  LEE ANN FLEISSNER; SCOTT CREIGHTON;
  JAMES (“JIM”) HOFT; DERRICK WILBURN;
  MICHELE HICKFORD; and WORDS-N-IDEAS,
  LLC,

                            Defendants.


                          DECLARATION OF ASHWIN P. PHATAK

  I, Ashwin P. Phatak, declare as follows:

     1. I am an attorney at Constitutional Accountability Center, counsel for Plaintiff in the above-

         captioned action. I submit this declaration in support of Andrew Mendrala’s August 16,

         2019 Motion, pursuant to Local General Rule 6(d), for the pro hac vice admission of

         Ashwin P. Phatak to the bar of this Court.

     2. My full name is Ashwin Pradyumna Phatak.

     3. My office address and telephone number are as follows:

                 1200 18th Street N.W., Suite 501
                 Washington, D.C. 20036
                 Telephone: (202) 296-6889

     4. I am admitted to the Bars of New York and the District of Columbia.




Case 3:18-cv-00017-NKM-JCH Document 153 Filed 08/16/19 Page 2 of 5 Pageid#: 2382
     5. I am applying for pro hac vice admission to the Western District of Virginia only for the

        conduct of the above-captioned case.

        I hereby declare under the penalty of perjury that the foregoing is true and correct to the

  best of my knowledge.

        Executed at Washington, D.C. on this 16th day of August, 2019.



                                                     Respectfully submitted,

                                                     /s/ Ashwin P. Phatak
                                                     Ashwin P. Phatak, D.C. Bar No. 1531218
                                                     CONSTITUTIONAL ACCOUNTABILITY CENTER
                                                     1200 18th Street N.W., Suite 501
                                                     Washington, D.C. 20036
                                                     (202) 296-6889
                                                     ashwin@theusconstitution.org

  Dated: August 16, 2019




Case 3:18-cv-00017-NKM-JCH Document 153 Filed 08/16/19 Page 3 of 5 Pageid#: 2383
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division


  BRENNAN M. GILMORE,

                            Plaintiff,
                 v.


  ALEXANDER (“ALEX”) E. JONES;                              No. 3:18-cv-00017-NKM-JCH
  INFOWARS, LLC, a Texas Limited Liability
  Company; FREE SPEECH SYSTEMS, LLC, a
  Texas Limited Liability Company; LEE
  STRANAHAN; LEE ANN MCADOO A/K/A
  LEE ANN FLEISSNER; SCOTT CREIGHTON;
  JAMES (“JIM”) HOFT; DERRICK WILBURN;
  MICHELE HICKFORD; and WORDS-N-IDEAS,
  LLC,

                            Defendants.


                                         [PROPOSED] ORDER

         Upon consideration of the Motion of Andrew Mendrala for Pro Hac Vice Admission of

  Ashwin P. Phatak, dated August 16, 2019, it is hereby

         ORDERED that Ashwin P. Phatak be specially admitted to appear and participate in the

  above-captioned matter as co-counsel to Mr. Mendrala, Aderson B. Francois, Brianne J. Gorod,

  and Elizabeth B. Wydra, attorneys of record for the plaintiff.



  Dated: ______________, 2019



                                                   _________________________________
                                                   United States District Judge




Case 3:18-cv-00017-NKM-JCH Document 153 Filed 08/16/19 Page 4 of 5 Pageid#: 2384
                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2019, a copy of the foregoing Motion to Admit Counsel

  Pro Hac Vice was filed electronically with the Clerk of the Court.

  Dated: August 16, 2019


                                                              /s/ Andrew Mendrala
                                                              Andrew Mendrala




Case 3:18-cv-00017-NKM-JCH Document 153 Filed 08/16/19 Page 5 of 5 Pageid#: 2385
